Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 are allowable. Claims 18-23, previously withdrawn from consideration as a result of a restriction requirement, required all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 1/10/2020, is hereby withdrawn and claims 18-23 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ryan Simmons on 1/20/2022
The application has been amended as follows: 
Claim 1 has been changed to:
--A carton comprising:
a lid portion;
a bottom portion; 
a viewable tab attached to the lid portion, wherein the tab comprises one or more of alphabetic text, numeric text, QR code, bar code, graphic, design, or combination thereof printed on the tab; and 
wherein the viewable tab is configured to automatically move from a first position to a second position as a result of at least one of folding the carton to an assembled state or closing the lid portion, wherein in the second position the tab is configurable to be orientated perpendicular to a top surface of the lid portion, and wherein the viewable tab is attached to the lid portion along only a single edge of the viewable tab.--.
Claim 3 has been cancelled.
Claim 5 has been changed to:
--The carton of claim 1, wherein in the first position the tab is orientated flat against the top surface of the lid portion.--.
Claim 18 has been changed to:
--A method of assembling a carton with a viewable tab, the method comprising:
providing a carton in an unfolded configuration, the carton comprising:
a lid portion;
a bottom potion; and
a tab attached to an interface between a top surface of the lid portion and a side of the lid portion, wherein the tab is attached to the lid portion along only a single edge of the tab, and wherein the tab comprises one or more of alphabetic text, numeric text, QR code, bar code, graphic, design, or combination thereof printed on the tab; and
folding the carton into an assembled configuration, wherein upon folding the carton into the assembled configuration the tab is configured to move from a first position to a second position, wherein in the second position the tab is orientated perpendicular to a top surface of the lid portion.--.
Claim 19 has been changed to:
--The method of claim 18, wherein in the first position the tab is orientated flat against the top surface of the lid portion.--.
Claim 23 has been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736